53 N.J. 576 (1969)
252 A.2d 153
STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
GEORGE C. RILEY, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued March 31, 1969.
Decided April 21, 1969.
Mr. Ralph A. Real argued the cause for appellant.
Mr. Elliot L. Katz argued the cause for respondent (Mr. Vincent P. Keuper, Monmouth County Prosecutor, attorney).
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of the Appellate Division, 101 N.J. Super. 402.
For affirmance  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
For reversal  None.